Citation Nr: 0716494	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-28 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an extension of temporary total rating due to 
treatment for service-connected colectomy for diverticulitis 
requiring convalescence pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had 20 years active duty service ending in July 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2003, a statement of the 
case was issued in June 2004, and the veteran's appearance 
and testimony at an August 2004 personal hearing is accepted 
in lieu of a substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking an extension of a temporary total 
rating in connection with surgery performed in January 2001.  
After reviewing the claims file, it is not clear that all 
pertinent medical records have been obtained. 

Specifically, a VA Form 21-4142 received from the veteran in 
November 2002 refers to treatment at the Oak Harbor Naval 
Hospital in early January 2001 with surgery subsequently 
performed at Madison Army Medical Center on January 9, 2001, 
followed by a period of hospitalization ending on January 15, 
2001.  It does not appear that the surgical records and 
follow-up hospital records have been obtained.  The Board 
believes these records to be pertinent to the question of 
whether an extension of the temporary total rating was 
warranted. 

Additionally, under the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Although the 
record shows that the veteran was furnished a VCAA letter in 
September 2003, it does not appear that the letter indicated 
what was actually necessary to substantiate a claim for an 
extension of the temporary total rating pursuant to 38 C.F.R. 
§ 4.30 for surgery performed on January 9, 2001.  In view of 
the need to return the case for additional records 
development, the Board believes it appropriate to also direct 
remedial action to ensure VCAA compliance.  Along with 
initial VCAA notice pertaining to his claims, VA is also 
instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should advise the veteran of the 
evidence necessary to substantiate his 
claim for a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for 
convalescence following surgery, as well 
as what evidence he is to provide and 
what evidence VA will attempt to obtain 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective date for the 
increased rating claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate 
action to ensure that all records from 
the Naval Hospital in Oak Harbor, 
Washington, for the period January 1, 
2001, through May 31, 2001, and all 
records from Madigan Army Medical 
Center for the period January 9, 2001, 
to January 15, 2001, are located and 
associated with the claims file.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

3.  Regardless of whether or not 
additional medical records are obtained, 
the RO should have the claims file 
reviewed by an appropriate medical 
examiner to ascertain whether the 
veteran's medical status after the 
January 2001 surgery met the criteria for 
an extension of the temporary total 
rating. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought is 
warranted.  The veteran should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




